Title: To George Washington from Major General Charles Lee, 15 January 1776
From: Lee, Charles
To: Washington, George



Dr General
Hartford January the 15th 177[6]

Major French whom I have met with at Hartford, is extremely solicitous for permission to return home, as He is confident

that his whole fortunes depend upon his being immediately on the spot with his Friends at this instant as He is, I believe, a Man of strict honour his Parole not to serve for a given time against the Freedom of America wou’d be sufficient security—and as He has a Family to provide for it wou’d certainly be humane and charitable to indulge him, nor can I see any inconvenience which wou’d attend the indulgence—there may be some objections which do not perhaps occur to me, but I cou’d wish for my own part that as so much depends upon it, He might be gratifyd. however I beg You will excuse my submitting the matter to your consideration. I am, Dr General, Your most obedt humble, Servt

Charles Lee

